Citation Nr: 1202641	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

1.  Entitlement to an increased rating for the service-connected hallux valgus, to include the propriety of the reduction the rating from 30 to 10 percent on the basis of clear and unmistakable error.

2.  Entitlement to an initial compensable rating for the service-connected irritable bowel syndrome (IBS).




REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form November 1993 to November 1997 and from October 1998 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO that granted service connection for IBS and denied a rating in excess of 10 percent for the service-connected hallux valgus of the left foot.  

In January 2007, the RO issued a rating decision that increased the rating for the service-connected hallux valgus from 10 percent to 30 percent, effective on November 23, 2005.  In addition, the RO granted service connection and assigned a separate rating of 30 percent for bilateral pes planus and metatarsalgia, effective on November 23, 2005.  

The Veteran testified from the RO by way of a videoconference hearing before the undersigned Veterans Law Judge in January 2010; a transcript of this hearing is associated with the claims file.

In February 2010, the Board remanded the case for additional development of the record.

Thereafter, in an August 2011 rating decision, the RO proposed a reduction in the rating of the service-connected hallux valgus of the left foot from 30 percent to 10 percent on the basis of clear and unmistakable error.  

The Board notes that a September 2011 Supplemental Statement of the Case identified the issue as that of an increased rating in excess of 10 percent for the service-connected hallux valgus of the left foot.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In February 2010, the Board remanded the case for additional development of the record.  

As noted, a September 2011 Supplemental Statement of the Case (SSOC) was issued; however, a VA Form 8 indicates the claims file was not forwarded to the Veteran's representative for completion of VA Form 646 since the representative was "not on station."

The VA Manual indicates that VA Form 646 can be executed in remanded cases when further consideration is required by the RO.  It is not required for remanded appeals when new evidence is not submitted or when the appeal was remanded by the Board solely for the assembly of medical records and is forwarded without further consideration by the agency of original jurisdiction.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009) (emphasis added).

In the present case, a VA Form 646 is required as additional evidence including the April 2010 VA examination reports that address the current severity of the service-connected hallux valgus of the left foot and IBS were added to the record while the case was in remand status.  Furthermore, the matters were reconsidered after the additional evidence was received.  

The Board notes that the record contains September 2010 correspondence from the Veteran's representative requesting that the claims file be temporarily transferred to another RO in order for him to review it.  

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011).  The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  

Therefore, his representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claim on appeal.  

Moreover, the RO should take all indicated action in order to furnish a fully responsive SSOC as to propriety of the reduction of the rating for the service-connected hallux valgus of the left foot on the basis of clear and unmistakable error.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO initially should take all indicated action to afford the Veteran's representative from the Connecticut Department of Veterans' Affairs with an opportunity to review the claims files and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.   

2.  The RO in this regard should take appropriate steps to furnish a fully responsive SSOC that addresses the issue of the propriety of the reduction of the rating for the service-connected hallux valgus of the left foot on the basis of clear and unmistakable error to the Veteran and his representative and afford them a reasonable opportunity for further response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


